 


109 HCON 323 IH: Honoring the Hispanic Americans who have served in the Armed Forces, such as Captain Felix Sosa-Camejo, United States Army.
U.S. House of Representatives
2005-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 323 
IN THE HOUSE OF REPRESENTATIVES 
 
December 16, 2005 
Ms. Ros-Lehtinen (for herself, Mr. Lincoln Diaz-Balart of Florida, Mr. Mario Diaz-Balart of Florida, Mr. Foley, Mr. Meek of Florida, Mr. Udall of Colorado, Mr. Gonzalez, Mr. Terry, Mr. Gene Green of Texas, Mr. Salazar, Mr. Engel, Mr. Neugebauer, Mrs. McCarthy, Mr. Snyder, Mr. Scott of Georgia, Mr. Wilson of South Carolina, Mr. Hinojosa, Mr. Pastor, Mr. Fortuño, Mr. Dent, Mr. Pombo, Mr. Filner, Mr. Renzi, and Mr. Bonilla) submitted the following concurrent resolution; which was referred to the Committee on Armed Services
 
CONCURRENT RESOLUTION 
Honoring the Hispanic Americans who have served in the Armed Forces, such as Captain Felix Sosa-Camejo, United States Army. 
 
Whereas in 2004, 16.36 percent of the Navy, 10.30 percent of the Army, 7.70 percent of the Air Force, and 12.98 percent of the Marines were comprised of Hispanic Americans; 
Whereas Hispanic Americans have recognized the call to duty and have served in the Armed Forces in every war since the inception of the Nation; 
Whereas the United States will always recognize and honor the contributions and lives of the Hispanic Americans of the Armed Forces who were lost defending the Nation while spreading freedom and democracy across the world; 
Whereas the dedication of Hispanic Americans serving in the Armed Forces and the resolve, courage, and dedication to defending the Nation were exemplified by Captain Felix Sosa-Camejo; 
Whereas Felix Sosa-Camejo participated in the Bay of Pigs invasion in 1961 and entered United States Army officer candidate school in 1963; 
Whereas Felix Sosa-Camejo served in the Army in the Republic of Vietnam from November 1965 until his death during combat on February 13, 1968; 
Whereas before his death, Felix Sosa-Camejo was awarded 12 awards and decorations from the Department of the Army; 
Whereas these awards and decorations include two awards of the Silver Star, the first for action in the Dominican Republic and the second for action in the Vietnam War, and one award of the Purple Heart for wounds received during action in the Vietnam War; 
Whereas Felix Sosa-Camejo was awarded the Bronze Star Medal, the Air Medal, the National Defense Service Medal, the Armed Forces Expeditionary Medal, the Gallantry Cross with the Silver Star, the Vietnam Service Medal, the Vietnam Campaign Ribbon, the Combat Infantryman Badge, and the Parachutist Badge; and 
Whereas after his death, in recognition of his service in the Vietnam War, Felix Sosa-Camejo was awarded a second award of the Purple Heart, a second award of the Bronze Star, and a third award of the Silver Star: Now, therefore, be it  
 
That Congress honors— 
(1)the Hispanic Americans who have served in the Armed Forces; and 
(2)the life of Captain Felix Sosa-Camejo, United States Army, in recognition of his achievements and sacrifice during his service in the Army, including his service during the Vietnam War, ending with his death in combat on February 13, 1968. 
 
